DETAILED ACTION
1.	This communication is in response to the Examiner’s Amendments confirmed on 11/16/2021. Claims 1-16 are pending and have been examined.   
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was confirmed by the applicant’s representative Walker Hopeton on 11/16/2021. The application has been amended as follows:

(1) Amendments to the Abstract:
ABSTRACT
, a reproduction time calculation unit[[;]], a position decision unit; and an insertion unit. The audio buffer unit retains first audio data that have not been reproduced in the first audio data received from another apparatus via a transmission path. The reproduction time calculation unit calculates a reproduction time of second audio data on the basis of at least any of a state of the first audio data retained in the audio buffer unit or a state of the transmission path. The second audio data are to be inserted and reproduced while the first audio data are being reproduced. The position decision unit decides an insertion position of the second audio data in 

(2) Amendments to the Claims:  
1. (Original) An information processing apparatus comprising:
an audio buffer unit that retains first audio data that have not been reproduced in the first audio data received from another apparatus via a transmission path;
a reproduction time calculation unit that calculates a reproduction time of second audio data on a basis of at least any of a state of the first audio data retained in the audio buffer unit or a state of the transmission path, the second audio data being to be inserted and reproduced while the first audio data are being reproduced;
a position decision unit that decides an insertion position of the second audio data in the first audio data; and
an insertion unit that controls a process of inserting the second audio data at the insertion position in the first audio data, the insertion position being decided by the position decision unit, the second audio data corresponding to the reproduction time calculated by the reproduction time calculation unit.

2. (Original) The information processing apparatus according to claim 1, wherein the position decision unit decides a silent section as the insertion position.



4. (Original) The information processing apparatus according to claim 1, wherein the position decision unit decides the insertion position on a basis of sentence information.

5. (Original) The information processing apparatus according to claim 4, further comprising a sentence analysis unit that acquires the sentence information of the first audio data.

6. (Original) The information processing apparatus according to claim 5, wherein
the position decision unit decides a phrasal delimitation as the insertion position on the basis of the sentence information, the phrasal delimitation being included in the first audio data, and
the insertion unit inserts the second audio data at the insertion position.

7. (Original) The information processing apparatus according to claim 5, wherein
the position decision unit decides a phrase as the insertion position on the basis of the sentence information, the phrase being included in the first audio data, and
the insertion unit deletes the phrase decided as the insertion position, and inserts the second audio data instead of the deleted phrase.

8. (Currently Amended) The information processing apparatus according to claim 7, wherein the second audio data includes the first audio data retained in the audio buffer unit

9. (Currently Amended) The information processing apparatus according to claim 8, wherein includesthe phrase to be deleted, and having a longer reproduction time than a reproduction time of the phrase to be deleted.

10. (Original) The information processing apparatus according to claim 1, further comprising a determination unit that determines whether to insert the second audio data into the first audio data or not, wherein
the determination unit determines whether to insert the second audio data into the first audio data or not, in accordance with whether or not the reproduction time satisfies a predetermined condition.

11. (Original) The information processing apparatus according to claim 1, wherein, in a case where the position decision unit fails to decide the insertion position, the position decision unit switches a method of deciding the insertion position of the second audio data.

12. (Original) The information processing apparatus according to claim 11, wherein, in a case where the position decision unit fails to decide a silent section as the insertion position, the position decision unit switches a method of deciding the silent section as the insertion position to a method of deciding a phrasal delimitation as the insertion position.



14. (Original) The information processing apparatus according to claim 1, further comprising a storage unit that stores the second audio data to be inserted into the first audio data by the insertion unit.

15. (Original) An information processing method that is executed by a processor, the information processing method comprising:
retaining first audio data that have not been reproduced in the first audio data received from another apparatus via a transmission path;
calculating a reproduction time of second audio data on a basis of at least any of a state of the first audio data retained in an audio buffer unit or a state of the transmission path, the second audio data being to be inserted and reproduced while the first audio data are being reproduced;
deciding an insertion position of the second audio data in the first audio data; and
controlling a process of inserting the second audio data at the insertion position in the first audio data, the insertion position being decided by a position decision unit, the second audio data corresponding to the reproduction time calculated by a reproduction time calculation unit.

16. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising:

a reproduction time calculation unit that calculates a reproduction time of second audio data on a basis of at least any of a state of the first audio data retained in the audio buffer unit or a state of the transmission path, the second audio data being to be inserted and reproduced while the first audio data are being reproduced,
a position decision unit that decides an insertion position of the second audio data in the first audio data, and
an insertion unit that controls a process of inserting the second audio data at the insertion position in the first audio data, the insertion position being decided by the position decision unit, the second audio data corresponding to the reproduction time calculated by the reproduction time calculation unit.
Reasons for Allowance
4.	Claims 1-16 are allowable. The following is the examiner’s statement of reason for allowance:
The closest prior art of record cited are: Lindahl, et al. (US 20090083047; Title: Zero-gap playback using predictive mixing), Wu, et al. (US 20080022005; Title: Glitch-Free Media Streaming), Price (US 8185611; Title: Streaming media delivery system) and Spindola, et al. (US 20060077994; Title: Media (voice) playback (de-jitter) buffer adjustments base on air interface). None of the above mentioned references either alone or in combination thereof teaches or makes obvious the particular limitations stated in the amended claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		11/17/2021Primary Examiner, Art Unit 2659